Exhibit 10.6
Form Performance Restricted Stock Unit Award (with additional provisions)
PRIDE INTERNATIONAL, INC.
2007 LONG-TERM INCENTIVE PLAN
PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT
          This Performance-Based Restricted Stock Unit Agreement (“Agreement”)
between PRIDE INTERNATIONAL, INC. (the “Company”) and                      (the
“Grantee”), an employee of the Company or one of its Subsidiaries, regarding an
award (“Award”) of                      Target Restricted Stock Units (as
defined herein) representing Common Stock (as defined in the Pride
International, Inc. 2007 Long-Term Incentive Plan (the “Plan”)) awarded to the
Grantee on                      (the “Grant Date”), such number of Target
Restricted Stock Units subject to adjustment as provided in Section 16 of the
Plan, and further subject to the Grantee’s timely execution and return of the
attached “Acceptance Form” and the following terms and conditions:
          1. Qualified Performance Award.
          This Award is intended to be structured as a Qualified Performance
Award of performance-based compensation pursuant to the requirements of Section
162(m) of the Code, and this Award shall be administered accordingly.
          2. Relationship to Plan, Employment Agreement and Company Policy.
          This Award is subject to all of the terms, conditions and provisions
of the Plan in effect on the date hereof and administrative interpretations
thereunder, if any, adopted by the Committee. Except as defined herein,
capitalized terms shall have the same meanings ascribed to them under the Plan.
Notwithstanding any provision of an Employment Agreement, the Grantee
acknowledges that this Award is subject to forfeiture pursuant to Section 4 if
the Grantee violates any restrictive covenants applicable to the Grantee
pursuant to any agreement between the Grantee and the Company. The Grantee
acknowledges receipt of a copy of the Recoupment Policy and acknowledges that
this Agreement is subject to the terms and conditions of the Recoupment Policy
including, without limitation, reduction or cancellation of the Award, reduction
or cancellation of other awards of equity of the Company granted after the
adoption date of the Recoupment Policy or return of the proceeds of the Award.
For purposes of this Agreement:
          (a) “Acceleration Event” means one of the following events that occurs
during the Grantee’s Employment and prior to the third anniversary of the Grant
Date: (i) a Change in Control, (ii) the Grantee’s death, (iii) the Grantee’s
Disability or (iv) a “Termination” (as defined in the Employment Agreement in
effect on the Grant Date) of the Grantee pursuant to the Grantee’s Employment
Agreement.
          (b) “Achievement Percentage” means the percentage identified in the
chart in Section 3(b) that corresponds to the level of achievement of the
applicable Performance Goals.

 



--------------------------------------------------------------------------------



 



          (c) “Cause” shall have the meaning of such term as defined in the
Grantee’s Employment Agreement, or, if there is no Employment Agreement, shall
mean serious misconduct as determined by the Committee.
          (d) “Determination Date” means, based on the context, the applicable
of the first, second or third anniversary of the Grant Date.
          (e) “Disability” has the meaning set forth in Section 1.409A-3(i)(4)
of the Treasury Regulations and shall be determined by the Committee in its sole
discretion.
          (f) “Earned Restricted Stock Units” means the number of Restricted
Stock Units earned under this Award by application of the Achievement Percentage
to the Target Restricted Stock Units as described in Section 3.
          (g) “Employment” means employment with the Company or any of its
Subsidiaries.
          (h) “Employment Agreement” means any employment agreement between the
Grantee and the Company.
          (i) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          (j) “Initial Date” means January 1 of the calendar year in which the
Grant Date occurs.
          (k) “Peer Average” means the average 1-year, 2-year, 3-year or other
period, as applicable, TSR of the Peer Group.
          (l) “Peer Group” means Diamond Offshore Drilling, Inc., ENSCO
International Incorporated, Noble Corporation, Seadrill Limited and Transocean
Ltd., to the extent such entities or their successors are in existence and
publicly traded as of the end of the relevant measurement period.
          (m) “Performance Goal” means a performance goal identified with
respect to a Determination Date, as set forth in Section 3(a), or an
Acceleration Event, as set forth in Section 3(c).
          (n) “Recoupment Policy” means the Company’s Incentive and Equity
Compensation Recoupment Policy as adopted by the Committee on August 13, 2009.
          (o) “Retirement” means the Grantee’s termination of Employment on or
after (i) attainment of age 65, or, if applicable to the Grantee, any earlier
age specified as the Grantee’s Normal Retirement Age under the Pride
International, Inc. Supplemental Executive Retirement Plan and (ii) at least
five years of continuous Employment as of the date of the Grantee’s termination.

-2-



--------------------------------------------------------------------------------



 



          (p) “Section 409A Change in Control” means an event that
(i) constitutes a “Change in Control” as defined in the Plan and
(ii) constitutes a “change in the ownership”, “change in effective control” or
“change in the ownership of a substantial portion of the assets” of the Company
within the meaning of Section 1.409A-3(i)(5) of the Treasury Regulations.
          (q) “Target Restricted Stock Units” means the initial number of
Restricted Stock Units granted to Grantee pursuant to this Agreement, with such
number subject to adjustment when calculating the Earned Restricted Stock Units
as described in Section 3.
          (r) “Total Shareholder Return” or “TSR” means stock price growth for a
defined measurement period, with any dividends during such period being
reinvested. TSR is evaluated based on the ending value of a deemed $100 initial
investment. For purposes of determining TSR, the stock price shall be calculated
based on the average closing stock price for the twenty trading days immediately
prior to the beginning and end of the relevant measurement period. For purposes
of Section 3(a), “1-Year TSR” means TSR for the period beginning on the Initial
Date and ending on the first anniversary of the Initial Date, “2-Year TSR” means
TSR for the period beginning on the Initial Date and ending on the second
anniversary of the Initial Date, and “3-Year TSR” means TSR for the period
beginning on the Initial Date and ending on the third anniversary of the Initial
Date.
          3. Vesting Conditions and Award Opportunity.
          (a) Available Units. As of each Determination Date, provided that the
Grantee has been in continuous Employment since the Grant Date, the Grantee
shall vest in the number of Earned Restricted Stock Units calculated in
subparagraph (b) below based on the percentage of the Target Restricted Stock
Units (the “Available Units”) in accordance with the following schedule:

              Percentage of Target Restricted   Corresponding Determination Date
  Stock Units Becoming Available   Performance Goal
First anniversary of Grant Date
  33 1/3 %   1—Year TSR
Second anniversary of Grant Date
  33 1/3 %   2—Year TSR
Third anniversary of Grant Date
  33 1/3 %   3—Year TSR
 
  100%    

          (b) Determination of Earned Restricted Stock Units. As soon as
practicable after each Determination Date, the Committee shall evaluate the
level of achievement of the Performance Goal corresponding to that Determination
Date, and if at least a threshold level of the Performance Goal was achieved,
the Committee shall certify the level of achievement of the Performance Goal in
writing (the “Performance Certification”) no later than March 1 after the
Determination Date. The Grantee shall vest in a number of Earned Restricted
Stock Units equal to the product of the number of Available Units corresponding
to the Determination Date for such Performance Certification multiplied by the
Achievement Percentage for that Determination Date, as follows:

-3-



--------------------------------------------------------------------------------



 



              Level of Achievement   Company Relative TSR     per Performance
Certification   Performance   Achievement Percentage
Maximum
  130% or more of Peer Average*     150 %  
Target
  100% of Peer Average     100 %  
Threshold
  At least 70% of Peer Average*     50 %  
Below Threshold
  Less than 70% of Peer Average     0 %

 

*   With respect to Company TSR performance relative to the Peer Average that is
less than 130% but more than 70%, the Achievement Percentage shall be determined
by linear interpolation.

Except as set forth in subparagraph (c) below, any Available Units that do not
become Earned Restricted Stock Units shall be forfeited and cancelled as of the
corresponding Determination Date.
          (c) Acceleration on Certain Events. In the event of an Acceleration
Event, provided that the Grantee has been in continuous Employment since the
Grant Date, the remaining Target Restricted Stock Units (to the extent not
previously forfeited or vested as Earned Restricted Stock Units) subject to this
Award shall become Available Units irrespective of the time limitations set
forth in subparagraph (a) above, and the Grantee’s Achievement Percentage with
respect to any such Available Units shall be determined based on a Performance
Goal of the Company’s TSR performance relative to the Peer Average from the
period beginning on the Initial Date and ending on the date of the Acceleration
Event and the corresponding Achievement Percentage specified in subparagraph
(b) above. The Committee shall issue a Performance Certification (i) immediately
before or within 60 days after an Acceleration Event that is due to death,
Disability or a Section 409A Change in Control, and (ii) prior to the date of
settlement in Section 8 hereof if the Acceleration Event is due to a
“Termination” as defined in the Employment Agreement or is due to a Change in
Control that is not a Section 409A Change in Control. The Grantee shall become
vested, as of the date of the Acceleration Event, in a number of Earned
Restricted Stock Units equal to the product of the number of Target Restricted
Stock Units that become Available Units on the date of the Acceleration Event
multiplied by the applicable Achievement Percentage, and the Grantee’s Earned
Restricted Stock Units shall be paid in accordance with Section 8 hereof. Any
Available Units that do not become Earned Restricted Stock Units shall be
forfeited and cancelled as of the date of the Acceleration Event.
          (d) Retirement. If the Grantee’s termination of Employment occurs due
to Retirement prior to the third anniversary of the Grant Date, the Target
Restricted Stock Units will thereafter become payable to the same extent and at
the same time as they would have become payable under subparagraphs (a) or
(b) above, as if the Grantee had remained in continuous Employment since the
Grant Date, or subparagraph (c) and Section 8(b) hereof in the event of death or
a Section 409A Change in Control after Retirement; provided, however, that if
the Grantee’s Retirement occurs before the first anniversary of the Grant Date,
the Grantee’s Target Restricted Stock Units as of the date of the Grantee’s
Retirement shall be pro-rated by a

-4-



--------------------------------------------------------------------------------



 



fraction, the numerator of which shall be the number of days of Grantee’s
Employment during the period beginning on the Grant Date and ending on the first
anniversary of the Grant Date and the denominator of which shall be the number
of days in the period beginning on the Grant Date and ending on the first
anniversary of the Grant Date, and the remaining Target Restricted Stock Units
shall be forfeited.
          (e) Limitations Pursuant to Company Policy. Vesting of all or a
portion of the Award pursuant to this Section 3 is subject to cancellation in
accordance with the Recoupment Policy, and if so cancelled, the Grantee shall
immediately forfeit the cancelled portion of the Award.
          4. Forfeiture of Award on or After Termination.
          Except as provided in Section 3, if the Grantee’s Employment
terminates prior to the third anniversary of the Grant Date, other than as a
result of an Acceleration Event or Retirement, all Target Restricted Stock Units
that have not yet become Earned Restricted Stock Units shall be forfeited. If
the Grantee’s Employment terminates for any reason other than Cause after the
time the Grantee has vested in Earned Restricted Stock Units, any Earned
Restricted Stock Units held by the Grantee as of the date of the Grantee’s
termination of Employment shall be paid to the Grantee at the time specified in
Section 8(a). If the Grantee’s Employment is terminated by the Company for Cause
at any time prior to the date of payment of the Grantee’s Earned Restricted
Stock Units, if any, the Grantee shall immediately forfeit any and all Target
Restricted Stock Units and Earned Restricted Stock Units as of the date of such
termination. Notwithstanding any provision of an Employment Agreement to the
contrary, in the event of an Acceleration Event that is the result of a
“Termination” as defined in the Employment Agreement, the Grantee shall forfeit
any and all Earned Restricted Stock Units if at any time prior to the date of
payment of such Earned Restricted Stock Units the Grantee fails to comply with
the provisions of any restrictive covenants applicable to the Grantee pursuant
to any agreement between the Grantee and the Company.
          5. Registration of Units.
          The Grantee’s right to receive any shares of Common Stock pursuant to
this Award shall be evidenced by book entry (or by such other manner as the
Committee may determine).
          6. Dividend Equivalent Rights.
          If any dividend is paid with respect to Common Stock while this Award
is outstanding, the Grantee shall be entitled to receive an increase in the
number of any Earned Restricted Stock Units and Target Restricted Stock Units
held as of the date the dividend is paid, equal to (i) the value of the
dividend, as determined by the Committee in its discretion, that would have been
paid with respect to such Earned Restricted Stock Units and Target Restricted
Stock Units, as applicable, had they been issued and outstanding shares of
Common Stock on the date the dividend was paid, divided by (ii) the Fair Market
Value of the Common Stock on the date the dividend is paid (or such other date
as the Committee determines, in its discretion,

-5-



--------------------------------------------------------------------------------



 



appropriately reflects the Fair Market Value of the Common Stock immediately
after giving effect to the dividend).
          7. Shareholder Rights.
          The Grantee shall have no rights of a shareholder with respect to
shares of Common Stock subject to this Award unless and until such time as the
Award has been settled by the transfer of shares of Common Stock to the Grantee.
          8. Settlement and Delivery of Shares.
          (a) Time of Normal Settlement. Except as provided in subparagraph
(b) below, payment of the Grantee’s vested Earned Restricted Stock Units shall
be made on March 15 of the calendar year in which occurs the third anniversary
of the Grant Date.
          (b) Settlement After an Acceleration Event. Subject to Section 18, in
the event of an Acceleration Event pursuant to Section 3(c), any Earned
Restricted Stock Units shall be paid to the Grantee (or the Grantee’s executor
or estate in the event of death) as soon as practicable, but not later than the
date that is 70 days after the date of the Acceleration Event; provided,
however, that if the Acceleration Event was due to a Change in Control that is
not a Section 409A Change in Control, any Earned Restricted Stock Units shall be
paid as provided in subparagraph (a) above. Notwithstanding the foregoing, this
subparagraph (b) shall not apply to a payment due as a result of an Acceleration
Event that is the result of a “Termination” as defined in the Employment
Agreement (which payment shall be made at the time specified in subparagraph
(a) above), except that this subparagraph (b) shall apply with respect to a
payment as a result of an Acceleration Event that is the result of a
Section 409A Change in Control or the Grantee’s death, either of which occurs
after a “Termination” as defined in the Employment Agreement.
          (c) Form of Settlement. Settlement of this Award will be made by
payment in shares of Common Stock.
          (d) Limitations on Settlement of Award. The Company shall not be
obligated to deliver any shares of Common Stock if counsel to the Company
determines that such sale or delivery would violate any applicable law or any
rule or regulation of any governmental authority or any rule or regulation of,
or agreement of the Company with, any securities exchange or association upon
which the Common Stock is listed or quoted. The Company shall in no event be
obligated to take any affirmative action in order to cause the delivery of
shares of Common Stock to comply with any such law, rule, regulation or
agreement.
          9. Notices.
          Unless the Company notifies the Grantee in writing of a different
procedure, any notice or other communication to the Company with respect to this
Award shall be in writing and shall be:

-6-



--------------------------------------------------------------------------------



 



          (a) by registered or certified United States mail, postage prepaid, to
Pride International, Inc., Attn: Corporate Secretary, 5847 San Felipe,
Suite 3300, Houston, Texas 77057; or
          (b) by hand delivery or otherwise to Pride International, Inc., Attn:
Corporate Secretary, 5847 San Felipe, Suite 3300, Houston, Texas 77057.
          Any notices provided for in this Agreement or in the Plan shall be
given in writing and shall be deemed effectively delivered or given upon receipt
or, in the case of notices delivered by the Company to the Grantee, five days
after deposit in the United States mail, postage prepaid, addressed to the
Grantee at the address specified at the end of this Agreement or at such other
address as the Grantee hereafter designates by written notice to the Company.
          10. Assignment of Award.
          Except as otherwise permitted by the Committee, the Grantee’s rights
under the Plan and this Agreement are personal; no assignment or transfer of the
Grantee’s rights under and interest in this Award may be made by the Grantee
other than by will or by the laws of descent and distribution.
          11. Withholding.
          At the time of the delivery of shares of Common Stock attributable to
Earned Restricted Stock Units, the amount of all statutory federal, state and
other governmental withholding tax requirements imposed upon the Company with
respect to the delivery of such shares of Common Stock attributable to such
Restricted Stock Units shall be remitted to the Company or provisions to pay
such withholding requirements shall have been made to the satisfaction of the
Committee. The Committee may make such provisions as it may deem appropriate for
the withholding of any taxes which it determines is required in connection with
this Award. The Grantee may pay all or any portion of the taxes required to be
withheld by the Company or paid by the Grantee in connection with all or any
portion of this Award by delivering cash, or by electing to have the Company
withhold shares of Common Stock that would have otherwise been delivered to
Grantee, or by delivering previously owned shares of Common Stock, having a Fair
Market Value equal to the amount required to be withheld or paid.
          12. Stock Certificates.
          Certificates representing the Common Stock issued pursuant to the
Award will bear all legends required by law and necessary or advisable to
effectuate the provisions of the Plan and this Award. The Company may place a
“stop transfer” order against shares of the Common Stock issued pursuant to this
Award until all restrictions and conditions set forth in the Plan or this
Agreement and in the legends referred to in this Section 12 have been complied
with.
          13. Successors and Assigns.
          This Agreement shall bind and inure to the benefit of and be
enforceable by the Grantee, the Company and their respective permitted
successors and assigns (including personal representatives, heirs and legatees),
except that the Grantee may not assign any rights or

-7-



--------------------------------------------------------------------------------



 



obligations under this Agreement except to the extent and in the manner
expressly permitted herein.
          14. No Fractional Shares.
          If any calculation with respect to this Award would result in a
fractional amount, the number of shares of Common Stock or units representing
shares of Common Stock shall be rounded to the nearest whole share or unit, as
applicable.
          15. No Employment Guaranteed.
          No provision of this Agreement shall confer any right upon the Grantee
to continued Employment.
          16. Governing Law.
          This Agreement shall be governed by, construed, and enforced in
accordance with the laws of the State of Texas.
          17. Amendment.
          This Agreement cannot be modified, altered or amended except by an
agreement, in writing, signed by both the Company and the Grantee.
          18. Section 409A Compliance.
          It is intended that the provisions of this Agreement satisfy the
requirements of Section 409A of the Code and the accompanying U.S. Treasury
Regulations and pronouncements thereunder, and that the Agreement be operated in
a manner consistent with such requirements to the extent applicable.
          For purposes of Section 409A of the Code, (a) with respect to Earned
Restricted Stock Units vesting on and prior to the second anniversary of the
Grant Date, the time of payment in Section 8(a) hereof constitutes a specified
date within the meaning of Section 1.409A-3(a)(4) of the Treasury Regulations,
(b) with respect to Earned Restricted Stock Units vesting on the third
anniversary of the Grant Date, the time of payment in Section 8(a) hereof is
within the short-term deferral period described in Section 1.409A-1(b)(4) of the
Treasury Regulations and (c) the time of payment in Section 8(b) hereof is
within the 90-day period described in Section 1.409A-3(b) of the Treasury
Regulations after a permissible payment event described in
Section 1.409A-3(a)(1), Section 1.409A-3(a)(2), Section 1.409A-3(a)(3) or
Section 1.409A-3(a)(5) of the Treasury Regulations, as applicable.
          If the Grantee is identified by the Company as a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code on the date on which
the Grantee has a “separation from service” (other than due to death) within the
meaning of Section 1.409A-1(h) of the Treasury Regulations, notwithstanding the
provisions of Section 8 hereof, any transfer of shares payable on account of a
separation from service that are deferred compensation shall take place on the
earlier of (i) the first business day following the expiration of six months
from the

-8-



--------------------------------------------------------------------------------



 



Grantee’s separation from service, (ii) the date of the Grantee’s death, or
(iii) such earlier date as complies with the requirements of Section 409A of the
Code.

-9-